Citation Nr: 9920963	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What evaluation is warranted for the period from April 23, 
1992, for a chronic left knee disorder with arthroscopic 
surgery resolving and cartilage removal, currently rated at 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1992.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

In a decision, dated in June 1996, the Board denied the 
instant claim.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 1997, counsel for the appellant and VA 
filed a Joint Motion for Remand.  An Order of the Court dated 
in August 1997 granted the motion and vacated the Board's 
decision of June 1996.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court-adopted Joint Motion for Remand.  Pursuant to 
the Court order, the Board remanded the case to the RO in May 
1998.  In November 1998, the RO granted an increased rating 
to 30 percent for the veteran's left knee disorder and the 
case was returned to the Board for appellate review. 

The Board observes that the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection.  In such a case it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the issue on appeal is to be styled as 
indicated on the cover page.


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claim of entitlement to an increased evaluation for 
a left knee disorder.  This disorder has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260 and 5261 
(1998).
 
In this respect, the Board by its May 1998 remand, requested 
that the RO schedule the veteran for a comprehensive VA 
orthopedic examination.  In accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995), the examiner was to consider weakened 
movement against varying resistance, excess fatigability with 
use, incoordination, painful motion, pain with use, and 
provide an opinion as to how these factors resulted in any 
limitation of motion.  Additionally, the examiner was 
requested to offer an opinion as to whether there were 
additional limits on functional ability during flare-ups, and 
if feasible, express this in terms of additional degrees of 
limitation of motion during the flare-ups.  If the examiner 
was unable to offer an opinion as to the nature of any 
claimed flare-ups, that fact was to be so stated.  The 
October 1998 VA examination, however, does not include 
consideration of all of the DeLuca factors, to include 
commentary concerning painful motion or how instability of 
fatigability limits motion.  Accordingly, further development 
is required.  Tobler v. Derwinski, 2 Vet. App. 8 (1991); 
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of any current 
left knee disorder.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  

In accordance with DeLuca, the 
examination report must discuss the 
presence or absence of weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be any additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during flare-ups 
that fact must be so stated.  All 
opinions, and the supporting rationales, 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.   The examination 
report should be typed.

The appellant should be given adequate 
notice of this examination, to include 
advising her of the consequences of 
failure to report.  If she fails to 
report for this examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
file to ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination 
report and any requested medical opinion.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal in light of all of the 
evidence of record.  If the determination remains adverse to 
the veteran, she and her representative should be furnished 
with a supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellant's right to due process and to fulfill 
the duty to assist.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

In light of the fact that this case has previously been 
remanded already on order of the Court, the RO is 
respectfully reminded that this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, the attention of the RO is 
invited to the VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1, Part IV, which directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


